Citation Nr: 0017525	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for burn scars on the 
right upper extremity, currently evaluated 10 percent 
disabling.

2.  Entitlement to an increased rating for burn scars on the 
chest, currently evaluated 10 percent disabling.

3.  Entitlement to an increased rating for burn scars on the 
thighs, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active duty for training in August 1952 and 
active air service from September 1954 to November 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) St. Louis 
Regional Office (RO) May 1994 rating decision which denied an 
overall rating in excess of 10 percent for the service-
connected burn scars on the chest, thighs, abdomen, and right 
upper extremity.  As he now resides in Colorado, the Denver 
RO has jurisdiction over the case.

In November 1997, the case was remanded to the RO for a 
Travel Board hearing, which was held in January 1999.  In 
April 1999, the Board increased the rating of the service-
connected burn scars on the veteran's abdomen from 10 to 20 
percent, and remanded the matter of increased rating for the 
other service-connected burn scars (on the right upper 
extremity, the chest, and both thighs) for additional 
development of the evidence and consideration of Esteban v. 
Brown, 6 Vet. App. 259 (1994).  By rating decision in January 
2000, the RO assigned separate disability ratings of 10 
percent each to burn scars on the right upper extremity, the 
chest, and thighs.  The claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected right upper extremity 
burn scar measures 9 by 15 centimeters (cm) and is tender to 
palpation without evidence of discoloration, ulceration, 
depression, or pain; the scar is not productive of any 
functional impairment.

2.  His service-connected burn scar on the chest extends to 
the abdomen, measuring 60 by 22 cm; the scar is tender to 
palpation, but there is no discoloration, ulceration, 
depression, or pain; the chest scar is not productive of any 
functional impairment.

3.  The service-connected scarring on the thighs consists of 
a 5 by 10 cm scar on the left thigh (there is no identifiable 
scar on the right thigh) which is tender to palpation without 
skin discoloration, ulceration, depression, or pain; the scar 
is not productive of any functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
burn scar on the right upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).

2.  The criteria for a rating in excess of 10 percent for 
burn scar on the chest have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7802 (1999).

3.  The criteria for a rating in excess of 10 percent for 
burn scars on the thighs have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's increased rating claims are well grounded as 
they are capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that impairment resulting from his service-
connected burn scars has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in developing 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that VA has satisfied its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (1999).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).  Cf. 
Esteban, 6 Vet. App. at 261-62, holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for burn scars on the right upper 
extremity, chest, abdomen, and both thighs was granted by RO 
rating decision in January 1963, and an overall rating of 10 
percent was assigned (as indicated above, the Board decided 
the claim of an increased rating for burn scars on the 
abdomen in April 1999, and evaluation thereof is not now on 
appeal).  That decision was based on the veteran's service 
medical records showing that he sustained burns to various 
part of his body during active duty for training in August 
1952, and post service clinical evidence documenting the 
presence of numerous burn scars.

On VA medical examination in December 1967, symptomatic scars 
on the veteran's chest, thighs, and right arm were noted.

VA medical records from July 1992 to October 1993 document 
intermittent treatment for various symptoms and impairment 
but do not document specific complaints or findings relative 
to the veteran's service-connected scars on the right upper 
extremity, chest, and thighs.

On VA medical examination in November 1993, the veteran 
reported experiencing burning sensation in the areas of his 
burn scars.  On examination, burn scars were noted, in 
pertinent part, on his arms and legs.  Status post gasoline 
burn in 1952 was diagnosed.

On VA medical examination of the scars in November 1993, 
post-burn scars were noted on anterior thighs and both arms; 
the color of the scars was of "normal skin tone," and there 
was no evidence of pain or tenderness on objective 
demonstration; the scarring was described as "mild."  

VA medical records from October 1993 to March 1994 do not 
reveal specific complaints or findings relative to the 
service-connected scars involving the veteran's right upper 
extremity, chest, and/or thighs.

On VA medical examinations in June 1994, the veteran reported 
experiencing various symptoms and impairment unrelated to his 
service-connected burn scarring.

At a December 1994 RO hearing, the veteran testified that the 
skin in the areas affected by the burn scars was sensitive, 
productive of intermittent itching and discoloration, and 
somewhat affected the function of muscles; he indicated that 
the scars were not ulcerating or tender (with the exception 
of tenderness of the abdomen scarring which is not a part of 
this appeal).  

On VA fee-basis dermatological examination in September and 
October 1995, the veteran reported skin irritation, rashes, 
itching, and sensitivity to wearing tight clothing.  
Dermatitis affecting various parts of his body was diagnosed.

On VA medical examination in November 1995, the following 
scars were identified (with the exception of those on the 
veteran's abdomen which is not the subject of this appeal): 4 
inches by 12 inches scars on plantar surfaces of both arms, 6 
inches by 8 inches scar in anterior cervical area, and 5 
inches by 14 inches scars on anterior thighs; the examiner's 
review of the September and October 1995 fee-basis 
dermatological examination report showed numerous allergies 
and the presence of contact dermatitis.  Numerous scars from 
first, second, and third degree burns and contact dermatitis 
(worse over burned areas) were diagnosed; it was indicated 
that the burned areas did not cause the veteran's skin 
disease.  

On VA dermatological examination in November 1995, the 
diagnosis of contact dermatitis, worse over scarred areas 
from the service-connected burns, was diagnosed based on the 
examiner's review of the September and October 1995 fee-basis 
dermatological examinations.

Evidence from the Social Security Administration (SSA) 
including various clinical records and medical examination 
reports received in November 1994 and March 1996, reveal that 
the veteran was in receipt of SSA disability benefits from 
April 1994 due to disabilities unrelated to his service-
connected burn scarring.

On VA medical examination of the scars in December 1996, the 
veteran reported having developed various allergies and skin 
sensitivity over the burned areas of his body.  On 
examination, some "minimal" erythema of the anterior 
portion of both upper arms was noted, without evidence of 
retraction or scarring of any significance; there was no 
demonstrable permanent damage from burns to the anterior 
thighs.  Scars on the abdomen were also identified, and only 
disability from abdomen scars was diagnosed (but an 
evaluation of that disability is not now in appellate 
status).

At a January 1999 Travel Board hearing, the veteran testified 
that the areas of the burn scarring were sensitive, 
irritated, itchy, and painful when he wore certain type of 
clothes and in warm weather.  

VA medical records from September 1998 to June 1999 document 
intermittent treatment for symptoms and impairment unrelated 
to the service-connected burn scarring.  

On VA medical examination in September 1999, including a 
review of the claims file, the veteran reported experiencing 
"skin tenderness" in the areas of his burns, particularly 
when wearing clothing; he noted that he developed pruritus of 
the burn scars during the summer months.  On examination, no 
functional impairment from the service-connected burn scars 
was identified; the following scars were identified 
(exclusive of the abdomen scarring): 9 by 15 cm scar over the 
right forearm (a 4 by 9 cm area from a second degree burn, 
and the remaining area from a first degree burn) which was 
tender to palpation but showing no discoloration, ulceration, 
depression, or pain; a tender first degree burn scar on the 
chest, extending onto the abdomen, measuring, overall, 60 by 
22 cm, without evidence of discoloration, ulceration, 
depression, or pain; a first degree burn scar, measuring 5 by 
10 cm, on the left thigh, which was tender to palpation but 
showing no discoloration, ulceration, depression, or pain; no 
scar was evident on the right thigh.  

The veteran's service-connected burn scars are rated under 
38 C.F.R. § 4.118, disorders of the skin; pursuant to the 
April 1999 Board remand, the RO rated separately the scars on 
the pertinent body parts under the following diagnostic 
codes: the right upper extremity scar under Code 7804, 
superficial scars which are tender and painful on objective 
demonstration, rated 10 percent (the maximum available rating 
under that Code); the chest scar under Code 7802, second 
degree burn scars, rated 10 percent (the maximum rating under 
that Code), consistent with evidence of scarred area or areas 
approximating one square foot (0.1 square meter); thigh 
scarring under Code 7804, as identified above, rated 10 
percent.

Based on the entire evidence of record, the Board finds that 
increased ratings for the service-connected burn scars on the 
right upper extremity, chest, and thighs are unwarranted.  
Initially, it is noted that the evidence clearly shows that 
the veteran sustained burns to various parts of his body 
during active duty for training, resulting in residual 
scarring, as documented by post-service clinical evidence 
discussed above.  Service connection for such scarring was 
established by RO rating decision in January 1963, at which 
time an overall rating of 10 percent was assigned for all the 
service-connected scars but, following April 1999 Board 
decision/remand, the scarring affecting the different body 
parts was assigned separate disability ratings consistent 
with Esteban, 6 Vet. App. 259; a 10 percent rating was 
assigned for scarring affecting each pertinent body part, 
based on evidence that the scarring, measurements of which 
was identified above, is productive on tenderness on 
objective demonstration, but is not productive of functional 
impairment, ulceration, skin discoloration, depression, or 
pain.  The currently assigned 10 percent ratings for the 
scars on the right upper extremity, the chest, and thighs 
represent the maximum available ratings under the pertinent 
diagnostic codes.

Although ratings in excess of the currently assigned 10 
percent are available for scarring under Codes 7800 
(disfiguring scars on the head, face, or neck), 7801 (third 
degree burn scars), 7805 ("other" scars to be rated based 
on limitation of function of the body part affected), and 
7806 (eczema), the evidence in this case shows that 
application of the aforementioned diagnostic codes is 
unwarranted.  The veteran is not shown to require medical 
treatment or attention due to functional impairment of the 
pertinent body parts because of the service-connected 
scarring and, as indicated on VA medical examination in 
September 1999, the scars are not productive of functional 
impairment.  Although various skin allergies, sensitivities, 
and disorders (including contact dermatitis) affecting 
various parts of the veteran's body (including the areas of 
the service-connected scarring) have been identified on 
recent medical examination, it was indicated on VA medical 
examination in November 1995 that such skin disorders were 
not related to his service-connected scarring.  Finally, it 
has not been suggested by or on behalf of the veteran (or 
otherwise shown by the clinical evidence), that the service-
connected scarring consists of disfiguring scars on the head, 
face, or neck.  

The scars are now rated separately under the appropriate 
diagnostic codes identified above and, assignment of one 
overall disability rating for residual burn scarring 
affecting all of the affected areas under Code 7801 would not 
be more beneficial to the veteran; a maximum rating of 40 
percent is available under that Code, if third degree burn 
scars affect an area or areas exceeding one square foot (0.1 
square meter); currently, a 20 percent rating is assigned for 
the veteran's abdomen scarring (impairment from that scar is 
not a subject of this appeal, but that scar is a part of the 
overall service-connected disability from in-service burn 
injury), and 10 percent each, the right upper extremity, the 
chest, and the thighs.

The Board notes that service connection for burn scarring on 
both thighs was granted by RO rating decision in January 
1963.  Yet, only the scar on the left thigh appears from 
descriptions of record to be at all prominent and 
symptomatic; therefore, the assignment of separate disability 
ratings for scarring affecting each thigh under Code 7804 is 
wholly inappropriate in this case.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claims, and it 
presents no question as to which of two evaluations should be 
applied.  Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for burn scars on the right 
upper extremity is denied.

A rating in excess of 10 percent for burn scars on the chest 
is denied.

A rating in excess of 10 percent for burn scars on the thighs 
is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

